IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-41,082-04


EX PARTE LEROY WILLIAM SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2011CR9630 IN THE 437TH DISTRICT COURT

FROM BEXAR COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
controlled substance, and was sentenced to three years' imprisonment.  He did not appeal his
conviction. 
	Applicant contends, inter alia, that his plea was involuntary because he pleaded "true" to two
prior sequential felony convictions, which had the effect of enhancing the punishment range for this
state jail felony to that of a second degree felony.  Applicant alleges that one of the two prior felony
convictions was not final at the time he committed the primary offense, because it was still on
appeal.  We remanded this application to the trial court for findings of fact and conclusions of law
as to whether Applicant had other prior felony convictions which could have been used in place of
the non-final conviction.
	The trial court appointed habeas counsel and conducted a live habeas hearing.  The trial court
finds that Applicant does not have any other final felony conviction which could have been used to
enhance his punishment to that of a second degree felony, and recommends that relief be granted. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 2011CR9630 in the 437th  District Court of
Bexar County is set aside, and Applicant is remanded to the custody of the Sheriff of Bexar County
to answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 8, 2013
Do not publish